Case 2:18-cv-10742-AC-EAS ECF No. 24 filed 04/03/19   PageID.195   Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

    THE CINCINNATI INSURANCE
    COMPANY, an Ohio insurance                 Case No.2:18-cv-10742-AC-EAS
    corporation                                Hon. Avern Cohn

          Plaintiff/Counter-Defendant,

    v.

    STERIMED MEDICAL WASTE
    SOLUTIONS, INC., a Delaware
    corporation

          Defendant/Counter-Plaintiff
                                                                             /
    Phillip G. Alber (P24802)            Matthew Kennison (P79653)
    Omar J. Harb (P51306)                Joseph Coburn (P81417)
    ALBER FRANK, PC                      Riley Safer Holmes & Cancila LLP
    Attorneys for Plaintiff              121 W. Washington, Suite 402
    2301 W. Big Beaver, Suite 300        Ann Arbor, MI 48104
    Troy, MI 48084                       mkennison@rshc-law.com
    (248) 822-6190
    palber@alberfrank.com
    oharb@alberfrank.com
                                         JOSHUA D. HOLLEB (ARDC #6185409)
                                         Klein, Paull, Holleb & Jacobs, Ltd.
                                         660 LaSalle Place, Suite 100
                                         Highland Park, IL 60035
                                         (847) 681-9100
                                         jdh@labor-law.com
                                         Admission to E.D. Michigan to be submitted

                                                                             /

                        STIPULATED ORDER OF DISMISSAL
                       WITH PREJUDICE AND WITHOUT COSTS




                                           1
Case 2:18-cv-10742-AC-EAS ECF No. 24 filed 04/03/19            PageID.196    Page 2 of 2




                           STIPULATED ORDER OF DISMISSAL
                          WITH PREJUDICE AND WITHOUT COSTS


            THE PARTIES having stipulated below to the dismissal of both the

    complaint and counter claim in this action with prejudice and without costs, with

    each side bearing its own attorneys’ fees; and

            The Court being otherwise fully advised in the premises:

            IT IS HEREBY ORDERED that complaint and counter claim in this action

    are Dismissed With Prejudice and Without Costs, with each side bearing its own

    attorneys’ fees.



    Dated: 4/3/2019                        S/Avern Cohn
                                           UNITED STATES DISTRICT COURT JUDGE



    STIPULATED AND APPROVED AS TO FORM AND CONTENT:

    ALBER FRANK, PC                                  Riley Safer Holmes & Cancila LLP

    By: Phillip G. Alber                             By: /s/Matthew Kennison
    Phillip G. Alber (P24802)                        Matthew Kennison (P79653)
    Omar J. Harb (P51306)                            Joseph Coburn (P81417)
    Attorneys for CIC                                Attorneys for Defendants


                                                     Klein, Paull, Holleb & Jacobs, Ltd.

                                                     By:         /s/Joshua D. Holleb
                                                     Joshua D. Holleb (ARDC #6185409)
                                                     Attorneys for Defendants
    F:\DOCS\1514\082\ORDER\00353348.DOCX




                                                 2
